Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY PISTON AND CYLINDER WITH THE ROTOR INCLUDING A FORMATION AND BEARING ARRANGEMENT.
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 4 recites “a working chamber”, which is recommended to change to “the working chamber” in order to clarify that it is further limiting the working chamber previously presented.
Claim 1, lines 6 and 7 recites “the shutter”, which is recommended to change to “the rotatable shutter” for common terminology and consistency.
Claim 1, line 11 and Claim 3, line 2 recites “the chamber”, which is recommended to change to “the working chamber” for common terminology and consistency.
The preamble in claims 2-20 recites “The device”, which for common terminology and consistency it is recommended to change this to “The rotary piston and cylinder device”.
Claims 4 and 6 recite “the annular or cylindrical formation comprises a land”, however, claims 4 and 6 depend from claim 1.  Claims 4 or 6 should be changed to depend from claim 2, since it is further limiting the annular or cylindrical formation that was first presented in claim 2.
Claim 9 recites “the communication the space”, which is recommended to be changed to “the communication with the space”.
Claims 10, 11, 14, 15, 17, and 20 recite “the seal”, which for common terminology and consistency it is recommended to change this to “the fluid seal”, since these claims depend from claim 9.
Claim 14 recites “when viewed in axial cross-section, the working chamber”, which is recommended to change to “when viewed in axial cross-section, from the working chamber”, since the working chamber is missing connectivity on exactly what it is trying or how it is trying to limit.
Claim 16 recites “which comprises multiple seals”, which for clarification it is recommended to clarify that the multiple seals are related to “the fluid seal” previously presented.  It is recommended to change the limitation to “the fluid seal comprises multiple fluid seals”.
Claim 18 recites “the intermediate space”, which this element was previously presented as “a space”.  The Examiner recommends changing “the intermediate space” to “the space” for common terminology and consistency.
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rotary piston and cylinder device as claimed including specifically having a rotor, a stator and a rotatable shutter, the rotor including a formation which extends substantially axially away from the chamber, and the formation being radially outward of the bearing and extending around the axis of rotation, and the formation including a surface which at least in part defines a space between the rotor and the stator, and at least part of that space and/or the formation overlaps in an axial direction with the bearing is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters:  the specification is recommended to have a more descriptive title (see above), and the claim limitations are recommended to be amended as discussed above to aid in clarity and consistency of language.  A telephone call was not made, since the application does not have a power of attorney, and from the Application Data Sheet, it appears that the applicant has an attorney representative.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references that are cited by the Examiner are to show the state of the art at the time of the invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746